Citation Nr: 0509392	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  01-03 234 	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981.



This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for degenerative 
disc disease of the lumbosacral spine and assigned an 
evaluation of 20 percent.  The veteran perfected an appeal of 
the rating assigned for her back condition.

This case was previously before the Board, and in February 
2004, the Board remanded the back issue, as well as issues 
pertaining to the initial rating assigned for a depressive 
disorder and entitlement to a total disability rating based 
on unemployability (TDIU).  In a January 2005 decision, the 
RO awarded a 100 percent rating for her depressive disorder, 
which constitutes a total grant of benefits with respect to 
that claim and which renders moot the TDIU claim.

In March 2005 the Board received a statement from the veteran 
indicating that the she was withdrawing her remaining appeal 
in light of the award of the 100 percent rating. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1978 to July 1981.

2.  On March 9, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


